Exhibit 99.1 CAPITAL BANK FINANCIAL CORP. REPORTS THIRD-QUARTER 2012 RESULTS Coral Gables, Fla. (Oct. 23, 2012) - Capital Bank Financial Corp. (Nasdaq: CBF) today reported third quarter 2012 net income of $37.8 million, or $0.75 per diluted share, compared with net income of $6.4 million or $0.12 per diluted share, for the second quarter of 2012 and net income of $3.7 million, or $0.07 per diluted share, for the third quarter of 2011. Results for the third quarter of 2012 included a tax benefit of $34.0 million related to an increase in our deferred tax asset resulting from an improvement in forecasted tax deductible losses from acquired loans and gains on securities sales of $4.9 million, offset by $4.7 million of merger and conversion related expense, $4.2 million of non-cash equity compensation and $2.9 million of early debt extinguishment expense. Excluding these items, net income for the third quarter of 2012 was $8.7 million or $0.19 per diluted share. On a similar basis, net income for the second quarter of 2012 was $9.7 million.The reconciliation of Non-GAAP measures, which we believe facilitates assessment of the Company’s banking operations and peer comparability, is included in tabular form at the end of this release. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank, commented, “Since the beginning of the third quarter, we have completed our initial public offering, which raised approximately $90 million in growth capital for the Company, and reorganized our subsidiaries into a single holding company. We also closed the acquisition of Southern Community Financial Corporation (“Southern Community”) on October 1, 2012 which strengthened our North Carolina footprint with the addition of 22 well-situated branches, a talented employee base and important customers. “During the third quarter, our tangible book value benefitted from the increase in our deferred tax assets. On a pro forma basis, assuming the acquisition of Southern Community was completed on September 30, 2012, we estimate that tangible book value per share at the end of the third quarter increased between $0.62 and $0.82 to $17.60 to $17.80, pending final purchase accounting, from $16.98 on June 30, 2012 on a pro forma basis, giving effect to the initial public offering, the reorganization and the Southern Community acquisition.Additionally, this range does not include the incremental $2.67 per share that we estimated would be accretive to our tangible book value if we were marked to fair value at June 30th.” Operating and financial highlights since the start of the quarter include the following: · Substantially concurrent with the Company’s initial public offering, which raised net proceeds for the Company of approximately $90 million, we reorganized our former subsidiaries, TIB Financial Corp., Capital Bank Corporation and Green Bankshares, Inc., into a single holding company. · New loan originations for the quarter totaled $172.5 million, 60.1% of which were commercial loans, demonstrating continued execution of our organic growth and portfolio diversification strategies. In addition to our originations, planned reductions occurred in both criticized and classified loans and in non-strategic commercial real estate portfolios totaling $112.2 million. Commercial real estate represented 32% of our portfolio as of September 30, 2012, a decrease of 15% from December 31, 2011. In total, loans decreased by $118.8 million from the end of the second quarter to $4.1 billion at the end of the third quarter. · Core deposits (total deposits minus time deposits) were flat during the third quarter as strong growth in Florida and the Carolinas was offset by reductions in the Tennessee market, where branch operations and product offerings are being realigned to meet Capital Bank strategies and objectives. Core deposits now represent 63% of total deposit funding and total deposits increased to 96.4% of total funding compared to 95.1% the prior quarter. · Capital Bank, N.A. ended the third quarter with a tier 1 leverage ratio of 12.0%, in excess of regulatory requirements, and Capital Bank Financial Corporation held $234.5 million in cash and cash equivalents at the holding company. · Subsequent to the end of the third quarter, on October 1, 2012, we acquired Southern Community, repaid approximately $47 million in outstanding TARP preferred stock and warrants, and merged Southern Community Bank and Trust into our bank subsidiary, Capital Bank, N.A.Southern Community’s 22 branches are now operating under the Capital Bank brand, and systems conversion will take place in the fourth quarter of this year.At the end of the third quarter, Southern Community had total assets of $1.4 billion, gross loans of $0.9 billion and total deposits of $1.1 billion. “Our third-quarter results reflected some seasonal softness in loan demand compared with the second quarter and the impact of historically low interest rates on asset yields,” remarked Chris Marshall, Chief Financial Officer of Capital Bank. “As a result of our diligent emphasis on credit quality, we remain confident in our overall credit loss estimates, although continued refinement of specific problem asset resolution plans resulted in third-quarter charges including $7.2 million in OREO expenses and valuation adjustments (net of gains on disposition and FDIC indemnification income) and $4.7 million of impairments to legacy loans. “Looking ahead, we are fully focused on increasing the Company’s profitability. We have initiatives under way intended to grow earning assets and boost fee income organically, and to improve our efficiency ratio. Additionally, we continue to evaluate acquisition opportunities that meet our strategic and financial objectives.” Financial Discussion The Company’s banking operations began with the acquisitions of three banks from the FDIC on July 16, 2010 and subsequently included the acquisitions of TIB Financial Corp. on September 30, 2010, Capital Bank Corporation on January 28, 2011, Green Bankshares, Inc on September 7, 2011 and Southern Community on October 1, 2012. Accordingly, operating results for the three and nine months ended September 30, 2011 are not generally comparable to the current year operations. Loan Portfolio Composition At September 30, 2012, commercial real estate loans were 32% of the total portfolio, down from 35% at December 31, 2011, consistent with our portfolio diversification strategy. The relative composition of our loan portfolio was as follows: September 30, 2012 December 31, 2011 Commercial real estate 32
